DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a decoding unit that decodes an image of a bitstream made up of an access unit in which at least one or more network abstraction layer (NAL) units are arranged”
“an encoding unit that encodes an image of a bitstream made up of an access unit in which at least one or more network abstraction layer (NAL) units are arranged”
in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thang et al. (“On NAL unit header”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG 119th Meeting: Geneva, CH, 27 April to 7 May 2012, [JCTVC-I0251]).

Regarding claim 1 Thang discloses an image decoding device comprising 
a decoding unit that decodes an image of a bitstream made up of an access unit in which at least one or more network abstraction layer (NAL) units are arranged, wherein reference image information indicating a reference image to be referred to by a current picture has been saved in a header region of the access unit (au_ref_flag which indicates, when equal to 1 that the given access unit contains a reference picture – p.2, Option 2; note it is known in the art for NALs being arranged in access units).

Claim 9 corresponds to the method performed by the device of claim 1. Therefore, claim 9 is being rejected on the same basis as claim 1.

Claim 10 is directed to the encoding device corresponding to the decoding device of claim 1. Any decoder technology except the parsing/entropy decoding that is present in a decoder also necessarily needs to be present, in substantially identical form in a corresponding encoder. The description of encoder technologies can be abbreviated as they are the inverse of the comprehensively described decoder technologies. Claim 10 is being rejected on the same basis as claim 1.

Claim 18 corresponds to the method performed by the device of claim 10. Therefore, claim 18 is being rejected on the same basis as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thang et al. (“On NAL unit header”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG 119th Meeting: Geneva, CH, 27 April to 7 May 2012, [JCTVC-I0251]) in view of Bross et al. (“Versatile Video Coding (Draft 4)”, Joint Video Experts Team (JVET) of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG11 13th Meeting: Marrakech, MA 9-18 Jan. 2019, [JVET-M1001-v6]).

Regarding claim 2 Thang discloses the image decoding device according to claim 1, wherein the reference image information has been saved in an access unit delimiter (AUD) NAL unit indicating a delimiter of the access unit (Option 2 Table in page 2 shows au_ref_flag is contained in an access unit delimiter).
However, fails to explicitly disclose information saved in the access unit delimiter NAL unit being applied to all the tile group NAL units in the access unit.
In his disclosure Bross teaches it is known in the art to have information saved in the access unit delimiter NAL unit being applied to all the tile group NAL units in the access unit (the access unit delimiter may be used to indicate the type of tile groups present in the coded pictures in the access unit containing the access unit delimiter NAL unit – p.68, 7.4.3.4 Access unit delimiter RBSP semantics).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bross into the teachings of Thang because a person of ordinary skill has good reason to pursue 

Regarding claim 3 Thang discloses the image decoding device according to claim 1, wherein the reference image information has been saved in the NAL unit for identification provided separately from an access unit delimiter (AUD) NAL unit indicating a delimiter of the access unit (slice_ref_flag, located in the NAL unit header – p.2, Option 1).
However, fails to explicitly disclose application of information to all tile group NAL units in the access unit. 
In his disclosure Bross teaches application of information to all tile group NAL units in the access unit (the access unit delimiter may be used to indicate the type of tile groups present in the coded pictures in the access unit containing the access unit delimiter NAL unit – p.68, 7.4.3.4 Access unit delimiter RBSP semantics).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bross into the teachings of Thang because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 11 is directed to the encoding device corresponding to the decoding device of claim 2. Any decoder technology except the parsing/entropy decoding that is 

Claim 12 is directed to the encoding device corresponding to the decoding device of claim 3. Any decoder technology except the parsing/entropy decoding that is present in a decoder also necessarily needs to be present, in substantially identical form in a corresponding encoder. The description of encoder technologies can be abbreviated as they are the inverse of the comprehensively described decoder technologies. Claim 12 is being rejected on the same basis as claim 3.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thang et al. (“On NAL unit header”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG 119th Meeting: Geneva, CH, 27 April to 7 May 2012, [JCTVC-I0251]) in view of Pettersson et al. (WO 2020/185150 A1).

Regarding claim 4 Thang discloses the image decoding device according to claim 1. However, fails to explicitly disclose wherein the reference image information includes long-term information indicating whether or not the reference image is assigned as a long-term reference picture.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pettersson into the teachings of Thang because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 13 is directed to the encoding device corresponding to the decoding device of claim 4. Any decoder technology except the parsing/entropy decoding that is present in a decoder also necessarily needs to be present, in substantially identical form in a corresponding encoder. The description of encoder technologies can be abbreviated as they are the inverse of the comprehensively described decoder technologies. Claim 13 is being rejected on the same basis as claim 4.

Claim(s) 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thang et al. (“On NAL unit header”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG 119th Meeting: Geneva, CH, 27 April to 7 .

Regarding claim 5 Thang discloses the image decoding device according to claim 4. However, fails to explicitly disclose wherein the long-term information includes information that specifies the reference image chosen on a basis of information from a client that is a receiving side of the bitstream.
In his disclosure Dai teaches the long-term information includes information that specifies the reference image chosen on a basis of information from a client that is a receiving side of the bitstream (adaptively change the ratio of long term reference frame(s) according to network conditions – [0045]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Dai into the teachings of Thang because such incorporation allows establishing connection quickly, and managing reference frames adaptively for video communication under a network (par. [0007]).

Regarding claim 6 Thang discloses the image decoding device according to claim 5. However, fails to explicitly disclose wherein the information from the client is updated per frame.
In his disclosure Dai teaches the information from the client is updated per frame (according to the feedback from other clients and the network conditions, the system may set the appropriate reference frame(s) for the current frame – abstract).


Claim 14 is directed to the encoding device corresponding to the decoding device of claim 5. Any decoder technology except the parsing/entropy decoding that is present in a decoder also necessarily needs to be present, in substantially identical form in a corresponding encoder. The description of encoder technologies can be abbreviated as they are the inverse of the comprehensively described decoder technologies. Claim 14 is being rejected on the same basis as claim 5.

Claim 15 is directed to the encoding device corresponding to the decoding device of claim 6. Any decoder technology except the parsing/entropy decoding that is present in a decoder also necessarily needs to be present, in substantially identical form in a corresponding encoder. The description of encoder technologies can be abbreviated as they are the inverse of the comprehensively described decoder technologies. Claim 15 is being rejected on the same basis as claim 6.

Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thang et al. (“On NAL unit header”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG 119th Meeting: Geneva, CH, 27 April to 7 May 2012, [JCTVC-I0251]) in view of Bross et al. (“Versatile Video Coding (Draft 4)”, Joint Video Experts Team (JVET) of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG11 13th Meeting: Marrakech, MA 9-18 Jan. 2019, [JVET-M1001-v6]) further in view of Pettersson et al. (WO 2020/185150).

Regarding claim 7 Thang discloses the image decoding device according to claim 4, wherein the information has been saved in an access unit delimiter (AUD) NAL unit indicating a delimiter of the access unit (Option 2 Table in page 2 shows au_ref_flag is contained in an access unit delimiter).
However, fails to explicitly disclose long-term information and information that is applied to all tile group NAL units in the access unit.
In his disclosure Bross teaches it is known in the art to have information saved in the access unit delimiter NAL unit being applied to all the tile group NAL units in the access unit (the access unit delimiter may be used to indicate the type of tile groups present in the coded pictures in the access unit containing the access unit delimiter NAL unit – p.68, 7.4.3.4 Access unit delimiter RBSP semantics).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bross into the teachings of Thang because a person of ordinary skill has good reason to pursue 
However, fails to explicitly disclose long-term information.
In his disclosure Pettersson teaches it is known in the art for reference image information to include long-term information indicating whether or not the reference image is assigned as a long-term reference picture (rpi_long_term_picture_flag[i] equal to 1 may specify that the i’th reference picture is a long term picture – [0140]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pettersson into the teachings of Thang because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 8 Thang discloses the image decoding device according to claim 4, wherein the information has been saved in the NAL unit for identification provided separately from an access unit delimiter (AUD) NAL unit indicating a delimiter of the access unit (slice_ref_flag, located in the NAL unit header – p.2, Option 1).
However, fails to explicitly disclose long-term information and application of information to all tile group NAL units in the access unit. .
In his disclosure Bross teaches application of information to all tile group NAL units in the access unit (the access unit delimiter may be used to indicate the type of tile 7.4.3.4 Access unit delimiter RBSP semantics).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bross into the teachings of Thang because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.
However, fails to explicitly disclose long-term information.
In his disclosure Pettersson teaches it is known in the art for reference image information to include long-term information indicating whether or not the reference image is assigned as a long-term reference picture (rpi_long_term_picture_flag[i] equal to 1 may specify that the i’th reference picture is a long term picture – [0140]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pettersson into the teachings of Thang because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 16 is directed to the encoding device corresponding to the decoding device of claim 7. Any decoder technology except the parsing/entropy decoding that is present in a decoder also necessarily needs to be present, in substantially identical form in a corresponding encoder. The description of encoder technologies can be 

Claim 17 is directed to the encoding device corresponding to the decoding device of claim 8. Any decoder technology except the parsing/entropy decoding that is present in a decoder also necessarily needs to be present, in substantially identical form in a corresponding encoder. The description of encoder technologies can be abbreviated as they are the inverse of the comprehensively described decoder technologies. Claim 17 is being rejected on the same basis as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482